 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 ROBERT M. HOWELL,                                      Case No.: 2:18-cv-00103-APG-GWF

 4          Plaintiff                                           Order for Status Report

 5 v.

 6 RUSHMORE LOAN MANAGEMENT
   SERVICES, LLC and EQUIFAX
 7 INFORMATION SERVICES, LLC,

 8          Defendants

 9         On October 11, 2018, the parties informed the court that this matter was settled as to

10 defendant Rushmore Loan Management Services, LLC, and they requested 60 days to file a

11 stipulation to dismiss. ECF No. 20. More than 60 days have passed and no stipulation to dismiss

12 has been filed.

13         IT IS THEREFORE ORDERED that on or before January 31, 2019, the parties shall file

14 a stipulation to dismiss defendant Rushmore Loan Management Services, LLC or a status report

15 regarding settlement.

16         DATED this 3rd day of January, 2019.

17

18
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23
